          Case 1:21-cv-04958-LGS Document 10 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              x
Jenise Angeles, on behalf of herself and all
others similarly situated,
                                                                         Civil Action No:
                                                                         1:21-cv-4958
            Plaintiff,




 -v.-
APARTMENT LIST, INC.

             Defendants.
                                                              x


                                  NOTICE OF SETTLEMENT

        Please take notice that parties have settled the above-referenced case. This settlement is

contingent upon the execution of a written settlement agreement. The case will be dismissed by

Plaintiff upon completion of specified conditions, in no more than 60 days from the date of this

notice. Please vacate all currently scheduled dates in this matter.



DATED, this 26th day of July, 2021

                                                      /s/Mark Rozenberg
                                                      Mark Rozenberg, Esq.
                                                      Stein Saks, PLLC
                                                      One University Plaza
                                                      Suite 620
                                                      Hackensack, NJ 07601
                                                      Ph: 201-282-6500
                                                      mrozenberg@steinsakslegal.com




                                                  1
         Case 1:21-cv-04958-LGS Document 10 Filed 07/26/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed on July 26, 2021 with the Clerk of Court using CM/ECF. I               also     certify that
the   foregoing   document is being served this day on all counsel of record or pro    se parties
identified on the Service List below either via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those counsel or parties
who are not authorized to receive electronically Notices of Electronic Filing.

                                            /s/ Mark Rozenberg
                                            Mark Rozenberg, Esq.




                                               2
